DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/20 and 8/6/20 have been considered by the examiner.

Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a lighting device for attachment to a handheld surgical instrument comprising: a) an elongated outer housing having opposed proximal and distal ends; b) an inner body disposed within the outer housing and defining an elongated interior cavity having a proximal opening for receiving a distal end portion of the surgical instrument; c) a light source located within the outer housing for directing light from the distal end thereof; d) a switch located within the outer housing adjacent the distal end thereof for activating the light source; and e) a deflectable contact leg operatively associated with the inner body and configured to contact the switch upon insertion of the distal end portion of the surgical instrument into the interior cavity of the inner body to activate the light source.
The closest prior art, Daniel [US 2013/0197317], teaches the details of a lighting device for attachment to a handheld surgical instrument, but fails to teach or disclose the details of the housing, switch and contact legs as claimed. Nichols [US 2016/0058525] teaches a lighting device for a surgical device, but fails to teach the opening as claimed, as well as the leg and switch. Strolin [US 2018/0209623] suffers from similar limitations. No other cited art cures such deficiencies. 
Because the prior art of record fails to teach or disclose the details of a lighting device for attachment to a handheld surgical instrument comprising: a) an elongated outer housing having opposed proximal and distal ends; b) an inner body disposed within the outer housing and defining an elongated interior cavity having a proximal opening for receiving a distal end portion of the surgical instrument; c) a light source located within the outer housing for directing light from the distal end thereof; d) a switch located within the outer housing adjacent the distal end thereof for activating the light source; and e) a deflectable contact leg operatively associated with the inner body and configured to contact the switch upon insertion of the distal end portion of the surgical instrument into the interior cavity of the inner body to activate the light source, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 18 and its dependent claims, the claims recite the details of a lighting device for attachment to a handheld surgical instrument comprising: a) an elongated outer housing having opposed proximal and distal ends; b) an inner body disposed within the outer housing and defining an elongated interior cavity having a proximal opening for receiving a distal end portion of the surgical instrument; c) a light source located within the outer housing for directing light from the distal end thereof upon insertion of the distal end portion of the surgical instrument into the interior cavity of the inner body; and d) a spring biased engagement ring disposed within the outer housing and mounted for movement relative to the inner body and the outer housing between a first position to accommodate insertion of the distal end portion of the surgical instrument into the interior cavity of the inner body and a second position to engage and retain the distal end portion of the surgical instrument within the lighting device.
The closest prior art, Daniel [US 2013/0197317], teaches the details of a lighting device for attachment to a handheld surgical instrument, but fails to teach or disclose the details of the housing, and spring biased engagement ring as claimed. Nichols [US 2016/0058525] teaches a lighting device for a surgical device, but fails to teach the opening as claimed, as well as the spring biased retention ring. Strolin [US 2018/0209623] suffers from similar limitations. No other cited art cures such deficiencies. 
Because the prior art of record fails to teach or disclose the details of a lighting device for attachment to a handheld surgical instrument comprising: a) an elongated outer housing having opposed proximal and distal ends; b) an inner body disposed within the outer housing and defining an elongated interior cavity having a proximal opening for receiving a distal end portion of the surgical instrument; c) a light source located within the outer housing for directing light from the distal end thereof upon insertion of the distal end portion of the surgical instrument into the interior cavity of the inner body; and d) a spring biased engagement ring disposed within the outer housing and mounted for movement relative to the inner body and the outer housing between a first position to accommodate insertion of the distal end portion of the surgical instrument into the interior cavity of the inner body and a second position to engage and retain the distal end portion of the surgical instrument within the lighting device, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 33 and any dependent claims thereon, the claims recite the details of a lighting device for attachment to a handheld surgical instrument comprising: a) an elongated outer housing having opposed proximal and distal ends; b) an inner body disposed within the outer housing and defining an elongated interior cavity having a proximal opening for receiving a distal end portion of the surgical instrument; c) a light source located within the outer housing for directing light from the distal end thereof; d) a switch located within the outer housing adjacent the distal end thereof for activating the light source; e) a contact leg operatively associated with the inner body and configured to contact the switch upon insertion of the distal end portion of the surgical instrument into the interior cavity of the inner body to activate the light source; and f) an engagement ring disposed within the outer housing and having a first position to accommodate insertion of the distal end portion of the surgical instrument into the interior cavity of the inner body and a second position to engage and retain the distal end portion of the surgical instrument within the lighting device.
The closest prior art, Daniel [US 2013/0197317], teaches the details of a lighting device for attachment to a handheld surgical instrument, but fails to teach or disclose the details of the housing, switch and contact legs as claimed. Nichols [US 2016/0058525] teaches a lighting device for a surgical device, but fails to teach the opening as claimed, as well as the leg and switch. Strolin [US 2018/0209623] suffers from similar limitations. No other cited art cures such deficiencies. 
Because the prior art of record fails to teach or disclose the details of a lighting device for attachment to a handheld surgical instrument comprising: a) an elongated outer housing having opposed proximal and distal ends; b) an inner body disposed within the outer housing and defining an elongated interior cavity having a proximal opening for receiving a distal end portion of the surgical instrument; c) a light source located within the outer housing for directing light from the distal end thereof; d) a switch located within the outer housing adjacent the distal end thereof for activating the light source; e) a contact leg operatively associated with the inner body and configured to contact the switch upon insertion of the distal end portion of the surgical instrument into the interior cavity of the inner body to activate the light source; and f) an engagement ring disposed within the outer housing and having a first position to accommodate insertion of the distal end portion of the surgical instrument into the interior cavity of the inner body and a second position to engage and retain the distal end portion of the surgical instrument within the lighting device, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875